Case 2:15-cv-00185-DRH-SIL Document 40 Filed 09/09/20 Page 1 of 3 PagelD #: 170

CERTIFICATE OF SERVICE

I, Angelica Baptiste, do hereby certify,
1, Iam an employee of the Moser Law Firm, P.C.
2. On September 8, 2020, I served a copy of the annexed letter and the Docket Order dated
September 4, 2020 by personally delivering same to:

Henry Castaneda
241 Blue Point Road
Selden, NY 11784
I declare under penalty of perjury that the foregoing is true and correct.

Dated: Huntingjon, New York

 

 

‘Angélica Baptiste ’
Case 2:15-cv-00185-DRH-SIL Document 40 Filed 09/09/20 Page 2 of 3 PagelD #: 171

MOSER LAW FIRM, P.C.

5 E. MAIN ST.
HUNTINGTON, NY 11743
(631) 824-0200

 

www.moserlaw firm.com
Steven J. Moser, Esq. steven.moser@moserlawfirm.com

September 8, 2020

Henry Castaneda
241 Blue Point Road
Selden, NY 11784
Re: De La Cruz Castaneda v. County of Suffolk, 15-cv-00185-DRH-SIL
Dear Mr. Castaneda:

You have been ordered to appear by telephone in the above referenced case on September
10, 2020. A copy of the docket order of the Hon. Steven I. Locke, USMJ, is attached for your

review.

As noted in the order, your rights may be implicated at the telephone conference.
Therefore, in order to preserve your rights, you should appear by telephone.

If you have any questions, please call me at 516-671-1150.

Very truly yours,

 
Case 2:15-cv-00185-DRH-SIL Document 40 Filed 09/09/20 Page 3 of 3 PagelD #: 172

Steven Moser

 

From: ecf_bounces@nyed.uscourts.gov

Sent: Friday, September 4, 2020 3:30 PM

To: nobody@nyed.uscourts.gov

Subject: Activity in Case 2:15-cv-00185-DRH-SIL De La Cruz Castaneda v. Suffolk County et al
Order

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

U.S. District Court
Eastern District of New York
Notice of Electronic Filing

The following transaction was entered on 9/4/2020 at 3:29 PM EDT and filed on 9/4/2020

Case Name: De La Cruz Castaneda v. Suffolk County et al
Case Number: 2:15-cv-00185-DRH-SIL
Filer:

Document Number: No document attached

Docket Text:

Electronic ORDER: this is to confirm that the Court will hear Attorney Steven J. Moser's
("Moser") motion to withdraw as counsel for Plaintiff Henry Castaneda ("Castaneda") at the
9/10/2020 status conference. Parties should dial 1-877-336-1829 and enter access code
3002871# at the prompt. Both Moser and Castaneda shall appear for the hearing. Moser is
instructed to serve a copy of this Order on Castaneda and file proof of service via ECF, and to
inform Castaneda of the date and time of this hearing and that his rights may be implicated.
Ordered by Magistrate Judge Steven |. Locke on 9/4/2020. (Goudreault, Jessica)

2:15-cv-00185-DRH-SIL Notice has been electronically mailed to:

Hope Senzer Gabor hope.senzergabor@suffolkcountyny.gov, Diane.O'Connor@suffolkcountyny.gov,
courtalert@suffolkcountyny.gov, susan.flynn@suffolkcountyny.gov

Steven John Moser smoser@moseremploymentlaw.com, alejandra.silva@moserlawfirm.com,
jmoser@moseremploymentlaw.com, joshua.stickell@moserlawfirm.com, records@moseremploymentlaw.com

Daniel EFurshpan = daniel.furshpan@rivkin.com, courtalert@suffolkcountyny.gov,
diane.o'connor@suffolkcountyny.gov, susan.flynn@suffolkcountyny.gov
